DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendment filed 5/31/2022.
Claims 1, 12 are currently amended claims. Claims 1-27 are pending and considered.
Response to Argument
Applicant’s argument, see pages 12-15 of the Remark filed 5/31/2022, with respect to claims over prior arts have been fully considered and are persuasive, further in view of the examiner’s amendments below. Upon examiner’s updated search on the features recited in the claims, examiner believes the case is in condition for allowance. Therefore, the rejection under 35 U.S.C. 103 of claims 1-27 has been withdrawn.
Allowable Subject Matter
Claims 1-27 are allowed.
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). Specifically, applicant's arguments filed on 5/31/2022 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Regarding the dependent claims: dependent claims 2-11, 23-27, 13-22 are also allowed for incorporating the allowable feature recited in the respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Amendment
The application has been amended as follows: 
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Larry E. Henneman, Jr. (269-279-8820) on 6/13/2022 (See PTO-413 interview summary).

PLEASE AMEND THE CLAIMS AS FOLLOWS:

1. (currently amended) A method performed with a data governance server of a cloud-2based, multi-tenant data governance system, [[a]] said method for providing data governance of a 3plurality of remote data storage systems, each remote data storage system being associated with a 4particular one of a plurality of different cloud clients, being located geographically remotely 5from said data governance server, and having a particular associated remote file system stored 6thereon, said method comprising: 
7receiving instructions from a first one of said cloud clients to customize a first set of 8data 
   
governance policies and to associate said customized first set of data 9governance policies with said first cloud client; 
10establishing said customized first set of data governance policies 11associated with said 
first cloud client, said first cloud 12client being associated with a first one of said remote data storage systems and a 13first one of said remote file systems; 
14storing said customized first set of data governance policies within said data 15governance 
server; 
16receiving instructions from a second one of said cloud clients to customize a second 17set 
of data governance policies and to associate said customized second set of data 18governance policies with said second cloud client; 
19establishing said customized second set of data governance policies 20associated with said 
second cloud client, said second 21cloud client being associated with a second one of said remote data storage 22systems and a second one of said remote file systems, said first cloud client being 23separate from and unaffiliated with said second cloud client; 
24storing said customized second set of data governance policies within said data 
25governance server; 
26establishing a network connection between said data governance server and said first 
27one of said remote data storage systems over a public wide area network (WAN); 
capturing a first event associated with said first remote file system, said first event2 of 15App. Serial No.: 15/487,947 Atty. Docket No.: 0143-023P129being
generated responsive to and indicative of at least one file system operation 30executed on a data object of said first remote data storage system, said file system 31operation being a modification or an access of said data object of said first remote 32data storage system; 
33processing at said cloud-based, multi-tenant data governance server said first event 34and 
not said data object of said first remote data storage system to determine 35whether said first event conflicts with a first data governance policy of said 36customized first set of data governance policies of said data governance 37system, said first data governance policy defining how said data governance 38server functions in response to processing said first event; 
39executing a first set of remediation actions, if said first event does conflict with said 40first 
data governance policy; 
41establishing a second network connection between said data governance server and 
42said second one of said remote data storage systems over a public WAN; 
43capturing a second event associated with said second remote file system, said second 
44event being generated responsive to and indicative of a second file system 45operation executed on a data object of said second remote data storage system, 46said second file system operation being a modification or an access of said data 47object of said second remote data storage system; 
48processing at said cloud-based, multi-tenant data governance server said second event 
49and not said data object of said second remote data storage system to determine 50whether said second event conflicts with a second data governance policy of said 51customized second set data governance policies of said data governance 52system, said second data governance policy defining how said data governance 53server functions in response to processing said second event; and 
54executing a second set of remediation actions, if said second event does conflict with 
55said second data governance policy.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M LEE whose telephone number is (571)272-1975.  The examiner can normally be reached on M-F: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL M LEE/Examiner, Art Unit 2436   

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436